Title: To George Washington from George Mercer, 8 March 1779
From: Mercer, George
To: Washington, George


My dear General.
Paris 8th March 1779
I have written you two Letters since October last, which I am informed will not reach you sooner than this—as the Gentleman who took Charge of those Letters has been detained at Nantes, and I recommend this to his Care.
Though I have not the Pleasure of hearing from you, the Public who are so much and so justly interested in your Welfare and Triumphs, inform me often of you; And I think Sir you will do me the Favour to believe that I feel more than they can do, for the Victories you have obtained over your most cruel Enemies, who have attempted to take away from that Reputation and Glory you have so bravely and honestly fought for, and nobly gained, as well in the Character of the Soldier as the Gentleman: Most sincerely my dear General do I congratulate you; and wish you Health and Happiness.
I see so little of the World that I really know no News worth troubling you to read, especially as I understand that there is not an English News Paper that arrives, or is suffered to enter this Kingdom, but is sent to America; as none are suffered to come here, but to the American Ambassadors. The Politics of this Country are most wisely kept secret: And of the rest of Europe the Report of this Day is—”That the Turks have declared War against Russia”, and that a Treaty of Peace will be signed immediately, if not already done, between the Emperor and the King of Prussia.
Your Ambassadors are more talked of, here, than all the others of Europe. Their private Altercations are laughed at by every one. I knew the Men and am not surprized. As I do not see any of Them, I am of no Party—and pick up my Information entirely from the French. There is an old Adage which is known in America, as well as in Europe—Put a Beggar on Horse back and he will surely ride to the D—l—A Person never accustomed to Power and Authority never uses any one with Moderation, whom Chance and his own Conceit makes him believe is below him—makes him equally insolent to those whom the same Chance has put on a Level with him, and insupportable to those who from real Merit are above Him, and superior to Him in every good Quality.
My Health is in a very precarious State. I have not been ten Days together well since last April—and at present am afflicted with a Complaint, new to me, in my Eyes. I write now with I know not what Cataplasm, and a Bandage over one of Them, and have been very bad for a Fortnight—but as the Inflammation and Swelling are much reduced, and the Faculty are of Opinion that it is not dangerous, nor will be of very considerable Duration, I hope to see again with two Eyes, and to be able to return to America this Autumn provided a Peace was established. God grant one.
If you honour me with your Correspondence, I do not expect my dear General a punctual one, nor dare I presume to hope for a long Letter from you, but if you condescend to write me one Line to acknowledge me as an Acquaintance, I beg you will address me as below.
Give me Leave to offer your Lady my best Compliments and wishes—and to assure you that I am with Esteem and Gratitude I am My dear General Your obliged & faithful Friend
J. Fenton [George Mercer]